990 F.2d 1260
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re STEAD INDUSTRIES, INC., a Nevada corporation, dba HoytHeater Company, Debtor.Stephen LANNES, Appellant,v.UNSECURED CREDITORS' COMMITTEE;  Litigation Committee;Stead Industries, Inc.;  State Inc., Appellees.
No. 91-16697.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1993.*Decided March 29, 1993.

Before NORRIS, HALL and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Stephen Lannes appeals the Bankruptcy Appellate Panel's order dismissing his appeal as moot.   The bankruptcy court approved a compromise of Debtor's cause of action.   That order was not stayed pending appeal.   The settlement was consummated and the underlying lawsuit was dismissed with prejudice.


3
An appeal becomes moot when, in the absence of a stay, events occur so that it becomes impossible for the appellate court to fashion effective relief.   In re Roberts Farms, Inc., 652 F.2d 793, 797 (9th Cir.1981);   In re Combined Metals Reduction Co., 557 F.2d 179, 187, 193-94 (9th Cir.1977);   In re Texaco, 92 B.R. 38, 46 (S.D.N.Y.1988).


4
Although the record does not clearly demonstrate that the settlement money was actually disbursed to third persons who are not parties to this appeal, the record does reflect that Debtor dismissed its cause of action with prejudice.   That cause of action cannot now be revived by any action of this court.   See Thibaut v. Ourso, 705 F.2d 118, 121 (5th Cir.1983);   see also In re Texaco, 92 B.R. at 50.


5
Equity also supports dismissal of this appeal.   Although Lannes sought a stay pending appeal from the bankruptcy court and the BAP, he failed to pursue that matter in this court.   See Fed.R.App.P. 8;  Bankr.R. 8005;  see also William L. Norton, Jr., Norton Bankruptcy Law and Practice Bankruptcy Rules 556 (rev. ed. 1992-93).


6
To the extent that Lannes argues that the BAP erred in denying his motion for stay pending appeal, we are prevented by the mootness rule from reviewing that issue as well.   See In re Combined Metals, 557 F.2d at 192.


7
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3